Citation Nr: 1125251	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mild left bicipital tendonitis.

2.  Entitlement to an higher initial (compensable) rating for a right knee strain post patellar dislocation.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 15, 2005 to June 24, 2005 and from September 2007 to October 2008.  The Veteran had additional service in the United States Army Reserve.  According to a December 2009 Report of General Information, the Veteran stated in a telephone call to VA that he was on active duty at that time.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the Veteran's right knee strain post patellar dislocation with an initial noncompensable evaluation effective October 13, 2008 (immediately following the Veteran's separation from service), and denied service connection for mild left bicipital tendonitis.  The Veteran appealed both the initial noncompensable evaluation and the denial of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims.

Evidence received after certification of an appeal may be considered by the Board in the first instance only if the Veteran waives his right to initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  The instant case was certified to the Board in May 2010.  In February 2011, the Veteran submitted additional evidence to the Board in support of his appeal.  In April 2011, the Board sent a letter to the Veteran informing him of his right to have this evidence considered by the AOJ in the first instance.  The April 2011 letter also informed the Veteran that if he did not respond with 45 days, his appeal would be remanded to the AOJ.  The Veteran did not respond with a waiver of initial review of this new evidence by the AOJ.  As such, this claim must be remanded in order to allow the AOJ to consider this new evidence in the first instance.  See 38 C.F.R.      § 19.37 (2010).

Upon a preliminary review of the evidence of record, the Board also notes that certain other aspects of the record require further development.  In the interests of avoiding the delay associated with future remands, the Board will address those matters at this time.  A December 2009 Report of General Information indicates that the Veteran stated that he was on active duty at that time and was stationed in Kentucky.  The claims folder does not contain any of the Veteran's service treatment records relating to this period of active duty, nor does it contain a confirmation of the Veteran's dates of active duty for this period.  Both the Veteran's additional dates of active service and any additional service treatment records must be obtained and associated with the claims folder before the Board may proceed to a decision regarding the Veteran's claims.

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, with respect to a claim for a higher initial rating, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating throughout that period are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  VA's duty to assist also includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

With respect to the Veteran's claim of entitlement to service connection for a left shoulder condition, the Board notes that the Veteran was provided with a VA examination of his claimed shoulder condition in December 2008.  While the VA examiner diagnosed the Veteran with mild bicipital tendonitis, the examiner did not offer an opinion whether this condition was related to the Veteran's active duty military service, nor did the examiner consider the Veteran's assertions that he has suffered from pain in his left shoulder since the time he fell in service, also injuring his knee.  Accordingly, this matter must be remanded for an additional examination of the Veteran's shoulder to determine the nature and etiology of any shoulder disability.  Specifically, the examiner must determine whether any such disability is at least as likely as not related to the fall that the Veteran experienced in service, or to any other event associated with the Veteran's active duty military service.

In addition, with respect to the Veteran's claim for a higher initial rating for his right knee strain post patellar dislocation, the Veteran was last afforded a VA examination in December 2008, or over two and a half years ago.  Further, in his February 2009 Notice of Disagreement, the Veteran stated that physical therapy had not helped his knee, and that the pain associated with this condition was getting worse.  He stated that he could not stand for a prolonged period because his knee swelled, and that he could not walk "for too long" because his knee cracked, causing the Veteran extreme pain.  The Veteran stated that his range of motion in the knee had been affected.  In light of the Veteran's assertions that his pain is increasing and the length of time that has passed since the Veteran's most recent VA examination, the Board finds that the December 2008 examination report is not an adequate basis upon which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the Veteran's assertion of an increase in symptoms associated with his condition, an additional VA examination of the Veteran's right knee disability is necessary to accurately evaluate the severity of his disability throughout the period of appeal.

The Board notes also that the Veteran has previously received treatment for both his knee and shoulder at the VA Medical Center in Miami, Florida.  The most recent treatment records of record are from May 2010.  On remand, the Veteran should be asked to confirm whether he has received any further treatment for his knee and shoulder since that time, and if so, those records should be associated with the Veteran's claims file.

Finally, while this matter is remanded for the above-described development of the record, the Veteran will have the opportunity to submit any other evidence or argument in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, these matters are REMANDED for the following actions:

1.  The AOJ must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The AOJ must confirm with the Veteran whether he has received any additional medical treatment for his knee or shoulder at the VA Medical Center in Miami, Florida from the period from May 20, 2010 to the present.  If so, records associated with this treatment should be obtained and added to the Veteran's claims folder.

3.  The AOJ must verify the Veteran's period of active duty referenced in the December 2009 Report of General Information and obtain and associate with the claims folder any additional service treatment records for this period of active duty.

4.  After completing the above items and any other necessary development, the AOJ should schedule the Veteran for an examination of his left shoulder with a VA physician of appropriate expertise.  The Veteran's claims folder must be made available for review.  Following a review of this remand directive, a complete review of the Veteran's claims file, and a physical examination of the Veteran, the examiner should identify and discuss the nature and etiology of any current shoulder disability, including the presence of mild bicipital tendonitis.  The examiner's opinion should expressly consider the Veteran's assertions that he has shoulder pain as a result of both a fall that he suffered in active duty service and playing baseball since 2008.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the disability is due to or the result of the Veteran's active military service.  The examiner is requested to provide a complete rationale for any opinion provided and note that the claims file was reviewed.

5.  The AOJ should schedule the Veteran for an examination of his right knee with a VA physician of appropriate expertise for the purpose of ascertaining the nature and severity of his service connected right knee strain post patellar dislocation.  The claims file, including a copy of this Remand, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all manifestations of the Veteran's right knee strain post patellar dislocation, including whether there is any evidence of ankylosis, subluxation, lateral instability, "locking," or effusion into the joint.  In accordance with 38 C.F.R. §§ 4.40, 4.45, VAOPGCPREC 36-97, and DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner should also address any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.

The examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion. If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

Lastly, the examiner should expressly consider the Veteran's assertions of worsening pain in his knee, and specifically those raised in the Veteran's February 2009 Notice of Disagreement.

All indicated studies, including X-ray and range of motion studies (measured in degrees), should be performed.  The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.  

6.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, the RO should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

7.  The AOJ must notify the Veteran that it is his responsibility to report for any VA examination scheduled, 


and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

8.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims of entitlement to service connection for mild left bicipital tendonitis and to a higher initial rating for a right knee strain post patellar dislocation, to include a review of the evidence that the Veteran submitted to the Board in February 2011.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case, which should list all evidence submitted by the Veteran without a waiver of AOJ review and new evidence obtained pursuant to this Remand, and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  The remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.               § 20.1100(b) (2010).



